J-S34042-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

JAMES LEE GIUFFRIDA

                            Appellant                      No. 2076 MDA 2014


                 Appeal from the Order dated November 6, 2014
                  In the Court of Common Pleas of York County
                Criminal Division at No: CP-67-CR-0001560-2013


BEFORE: BOWES, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                           FILED SEPTEMBER 25, 2015

       Appellant James Lee Giuffrida appeals from the November 6, 2014

restitution order of the Court of Common Pleas of York County (“trial court”).

On appeal, Appellant argues only that the trial court erred in failing to

apportion the amount of restitution imposed between Appellant and his

codefendants.1 Upon review, we affirm.

       Briefly, following his plea of nolo contendere to organized retail theft,

conspiracy to commit organized retail theft, receiving stolen property,

corrupt organizations, and dealing in proceeds of unlawful activities,

Appellant    was    sentenced      in   the    aggregate   to   6¾   to   13½   years’

____________________________________________


1
  Because Appellant’s argument relates to the legality of sentence, our
standard of review is de novo and our scope of review is plenary. See
Commonwealth v. Gentry, 101 A.3d 813, 817 (Pa. Super. 2014).
J-S34042-15



imprisonment.        Appellant, with the help of more than one hundred

individuals, operated a retail theft ring that operated in York             and

surrounding counties.

       In support of his argument, Appellant points out that the trial court

should have ordered him to pay his pro rata share of the restitution

imposed.     Appellant, however, cites no legal authority for the proposition

that the trial court was required to apportion the amount of restitution

imposed. Indeed, the entire argument section of Appellant’s brief spans a

single page, with three short sentences devoted to analysis.       It is settled

that “[w]e shall not develop an argument for [the appellant], nor shall we

scour the record to find evidence to support an argument; consequently, we

deem this issue waived.”         Commonwealth v. Beshore, 916 A.2d 1128,

1140 (Pa. Super. 2007), appeal denied sub nom. Commonwealth v.

Imes, 982 A.2d 509 (Pa. 2009); see Pa.R.A.P. 2119(a), (b). Accordingly,

Appellant’s claim is waived.2
____________________________________________


2
   To the extent Appellant’s apportionment argument implicates the
discretionary aspects of sentencing as it concerns the amount, see In the
Interest of M.W., 725 A.2d 729, 731 n.4 (Pa. 1999) (noting that
challenges concerning the amount of restitution awarded involve the
discretionary aspects of sentencing), rather than the trial court’s authority to
impose restitution, we reject this argument as waived. Appellant fails to
include a Pa.R.A.P. 2119(f) statement in his brief and the Commonwealth
objects to its omission, requesting waiver. See Commonwealth v. Bruce,
916 A.2d 657, 666 (Pa. Super. 2007) (noting that a reviewing court is
precluded from reaching the merits of a discretionary aspects of sentencing
claim when the Commonwealth lodges an objection to the omission of the
Rule 2119(f) statement). Besides, here the parties do not challenge the
(Footnote Continued Next Page)


                                           -2-
J-S34042-15



      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/2015




                       _______________________
(Footnote Continued)

record support for the amount of restitution. See Commonwealth v.
Burwell, 58 A.3d 790, 794 (Pa. Super. 2012) (“The court must also ensure
that the record contains the factual basis for the appropriate amount of
restitution.”) (citation omitted), appeal denied, 69 A.3d 242 (Pa. 2013).



                                            -3-